DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In ¶ 0052, “blockchain 405” should be – ledger 405 -- or -- blockchain 506 --.
Appropriate correction is required.
Claim Objections
Claim(s) 1, 6 is/are objected to because of the following informalities:  
In claims 1, 6, lines 11-12 (claim 1), “”the that contract term” should be – the contract term --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-3, 7, 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-5, 8-9 recites the limitation "the contract term result" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets “the contract term result may be intended to” as: “the contract term is intended to.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a non-transitory computer-readable storage device which is within the four statutory categories (i.e., manufacture). Claim 6 is drawn to a method which is within the four statutory categories (i.e., method). 
Independent claim 1 (which is representative of independent claim 6) recites storing…a [contract] where a captive insurer agrees to transfer a certain amount of RxTokens to a health provider, or a health provider associate…conditioned on at least one term agreed upon by both the captive insurer and the health provider or the health provider associate; transferring…RxTokens, automatically, when any of the terms agreed upon are met, to the health provider or the health provider associate; wherein the number of RxTokens transferred is dependent on the contract term satisfied, and an agreed upon number of RxTokens to be transferred upon satisfaction of the that contract term; recording…, the number of RxTokens transferred to the health provider or the health provider associate, and the agreed upon term satisfied...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer system” (claim 1), the claim encompasses rules or instructions to help an insurer pay rewards to a provider. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., programmed computer system having a non-transitory computer-readable storage device; blockchain network; smart contract; ledger block; authorized nodes) to perform the abstract idea. Claim 6 recites additional elements (i.e., blockchain network; smart contract; ledger block; authorized nodes) to perform the abstract idea. Looking to the specifications, a programmed computer system having a non-transitory computer-readable storage device is described at a high level of generality (¶ 0026-0028; ¶ 0034-0035), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the blockchain network, smart contract, ledger block, authorized nodes only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., programmed computer system having a non-transitory computer-readable storage device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “storing, on a blockchain network, a smart contract” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Dahmani (U.S. Patent App. Pub. No. US 2020/0185070 A1) (Dahmani: ¶ 0014-0015) and Schmeling et al. (U.S. Patent App. Pub. No. US 2019/0180291 A1, hereinafter referred to as "Schmeling") (Schmeling: ¶ 0052), storing a smart contract on a blockchain network is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “recording, on the blockchain network, through the smart contract, on a ledger block…wherein the ledger block is viewable to authorized nodes” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Dahmani (U.S. Patent App. Pub. No. US 2020/0185070 A1) (Dahmani: ¶ 0015; ¶ 0018; ¶ 0052) and Schmeling et al. (U.S. Patent App. Pub. No. US 2019/0180291 A1, hereinafter referred to as "Schmeling") (Schmeling: abstract; ¶ 0040), recording transactions on a ledger block viewable to authorized nodes on the blockchain network is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-5, 7-10 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-5, 7-10 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 2-3, 7, 10 further recites the additional elements of “receiving input,” which only provides input for the performance of the abstract idea, and as such, amounts to extrasolution activity (i.e., pre-solution activity). Furthermore, the “mobile/remote monitoring & communication device” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, the limitations of “receiving input from a mobile/remote monitoring & communication device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Dahmani (U.S. Patent App. Pub. No. US 2020/0185070 A1) (Dahmani: ¶ 0017; ¶ 0028) and Schmeling et al. (U.S. Patent App. Pub. No. US 2019/0180291 A1, hereinafter referred to as "Schmeling") (Schmeling: ¶ 0054; ¶ 0113), receiving input from a mobile device is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahmani (U.S. Patent App. Pub. No. US 2020/0185070 A1).
Regarding claim 1, Dahmani teaches a non-transitory computer-readable storage device having contents adapted to cause a programmed computer system to perform operations (Dahmani: ¶ 0014; ¶ 0020) comprising: 
storing, on a blockchain network, a smart contract (Dahmani: ¶ 0014-0015) where a captive insurer agrees to transfer a certain amount of RxTokens to a health provider, or a health provider associate, through the blockchain network, conditioned on at least one term agreed upon by both the captive insurer and the health provider or the health provider associate (Dahmani: ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”; ¶ 0047; ¶ 0050-0051); 
transferring, on the blockchain network, through the smart contract, RxTokens, automatically, when any of the terms agreed upon are met, to the health provider or the health provider associate (Dahmani: ¶ 0017, i.e., “the smart contract can seek out the information used to determine if the contract can be executed without further intervention or input from a user or the computing devices associated with the users that originally indicated assent to the contract. The software contract can then release payment to the appropriate party or order such a payment to take place as long as the conditions of the contract are met”; ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”); 
wherein the number of RxTokens transferred is dependent on the contract term satisfied, and an agreed upon number of RxTokens to be transferred upon satisfaction of the that contract term (Dahmani: ¶ 0050, i.e., “the payment amount can be a set amount, follow a pricing schedule, or be calculated proportional to the health-related metric value that is used to determine performance under the smart contract (or even a metric that is not used to determine performance)”; ¶ 0051); 
recording, on the blockchain network, through the smart contract, on a ledger block, the number of RxTokens transferred to the health provider or the health provider associate, and the agreed upon term satisfied (Dahmani: ¶ 0015, i.e., “The output payment resulting from self-execution of the software contract is also stored on a shared ledger across said network of computers. That is, each of the computing devices in the network store information indicating that a payment was made or ordered based on a particular contract and particular patient health data received”);
wherein the ledger block is viewable to authorized nodes (Dahmani: ¶ 0018, i.e., “Storing transactions on an immutable or unchangeable ledger distributed across the network of computers also increases auditability and availability of records to all parties, payers, payees, etc.”; ¶ 0052, i.e., “The immutable transaction ledger (at least immutable to the parties of the contract) can also be made viewable between the parties involved in a transaction/contract”).
Regarding claim 2, Dahmani teaches the computer-readable storage device of claim 1, wherein the contract term may be satisfied by receiving input from a mobile/remote monitoring & communication device, such as a Fitbit (Dahmani: ¶ 0017, i.e., “patient health data may be collected from a patient monitoring device, mobile health application”; ¶ 0028).
Regarding claim 3, Dahmani teaches the computer-readable storage device of claim 1, wherein the contract term may be satisfied by receiving precision diagnostics inputs such as pharmacogenomics (Dahmani: ¶ 0017, i.e., “The patient health data collected includes at least one patient health-related metric. The health-related metric may be one or more of the following: medication adherence data, physiological monitoring data, diagnostic lab data, patient survey data or healthcare utilization data”).
Regarding claim 4, Dahmani teaches the computer-readable storage device of claim 1, wherein the contract term result may be intended to provide a health benefit to the captive insurer's insured (Dahmani: ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”).
Regarding claim 5, Dahmani teaches the computer-readable storage device of claim 1, wherein the contract term result may be intended to provide a cost savings benefit to the captive insurer's insured (Examiner interprets the reason for satisfying the contract term (i.e., “to provide a cost savings benefit to the captive insurer's insured”) as intended use, or result of the “satisfying” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Regarding claim 6, Dahmani teaches a method comprising: 
storing, on a blockchain network, a smart contract (Dahmani: ¶ 0014-0015) where a captive insurer agrees to transfer a certain amount of RxTokens to a health provider, or a health provider associate, through the blockchain network, conditioned on at least one term agreed upon by both the captive insurer and the health provider or the health provider associate (Dahmani: ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”; ¶ 0047; ¶ 0050-0051); 
transferring, on the blockchain network, through the smart contract, RxTokens, automatically, when any of the terms agreed upon are met, to the health provider or the health provider associate (Dahmani: ¶ 0017, i.e., “the smart contract can seek out the information used to determine if the contract can be executed without further intervention or input from a user or the computing devices associated with the users that originally indicated assent to the contract. The software contract can then release payment to the appropriate party or order such a payment to take place as long as the conditions of the contract are met”; ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”); 
wherein the number of RxTokens transferred is dependent on the contract term satisfied, and an agreed upon number of RxTokens to be transferred upon satisfaction of the that contract term (Dahmani: ¶ 0050, i.e., “the payment amount can be a set amount, follow a pricing schedule, or be calculated proportional to the health-related metric value that is used to determine performance under the smart contract (or even a metric that is not used to determine performance)”; ¶ 0051); 
recording, on the blockchain network, through the smart contract, on a ledger block, the number of RxTokens transferred to the health provider or the health provider associate, and the agreed upon term satisfied (Dahmani: ¶ 0015, i.e., “The output payment resulting from self-execution of the software contract is also stored on a shared ledger across said network of computers. That is, each of the computing devices in the network store information indicating that a payment was made or ordered based on a particular contract and particular patient health data received”); 
wherein the ledger block is viewable to authorized nodes (Dahmani: ¶ 0018, i.e., “Storing transactions on an immutable or unchangeable ledger distributed across the network of computers also increases auditability and availability of records to all parties, payers, payees, etc.”; ¶ 0052, i.e., “The immutable transaction ledger (at least immutable to the parties of the contract) can also be made viewable between the parties involved in a transaction/contract”).
Regarding claim 7, Dahmani teaches the method of claim 6, wherein the contract term may be satisfied by receiving input from a mobile/remote monitoring & communication device, such as a Fitbit (Dahmani: ¶ 0017, i.e., “patient health data may be collected from a patient monitoring device, mobile health application”; ¶ 0028).
Regarding claim 8, Dahmani teaches the method of claim 6, wherein the contract term result may be intended to provide a health benefit to the captive insurer's insured (Dahmani: ¶ 0045, i.e., “smart contract payments are to be distributed from a health insurer to the stakeholder (healthcare provider) that represent compensation for activities that lead to improvements to one or more health-related metrics of a patient”).
Regarding claim 9, Dahmani teaches the method of claim 6, wherein the contract term result may be intended to provide a cost savings benefit to the captive insurer's insured (Examiner interprets the reason for satisfying the contract term (i.e., “to provide a cost savings benefit to the captive insurer's insured”) as intended use, or result of the “satisfying” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Regarding claim 10, Dahmani teaches the method of claim 6, wherein the contract term may be satisfied by receiving precision diagnostics inputs such as pharmacogenomics (Dahmani: ¶ 0017, i.e., “The patient health data collected includes at least one patient health-related metric. The health-related metric may be one or more of the following: medication adherence data, physiological monitoring data, diagnostic lab data, patient survey data or healthcare utilization data”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0180291 A1 teaches insurance companies using blockchain to incentive compliance.
“‘Fit-for-purpose?’ – challenges and opportunities for applications of blockchain technology in the future of healthcare” teaches using tokens to incentivize provider participation.
WO2015/175722A1 teaches exchanging tokens involved in doctor-insurance transactions on the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626